Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application and because it fails to contain the statement(s) required under 37 CFR 1.175 as to applicant's belief that the original patent is wholly or partly inoperative or invalid.  See 37 CFR 1.175 and MPEP § 1414.
Notably, page 1 of the declaration is entirely missing.  Thus, the required error statement is missing.

Claims 1-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 10, 11-13, 29, 30-37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2015-0006264 to Kwak et al. (hereinafter Kwak) in view of DE 102013208851 to Geyer et al. (hereinafter Geyer).

    PNG
    media_image1.png
    471
    486
    media_image1.png
    Greyscale
With respect to claims 1 and 29, Kwak teaches a laundry treating apparatus 1 including a body 10 having a laundry inlet 12a and a laundry accommodation part 11 accommodating laundry through 
    PNG
    media_image2.png
    429
    447
    media_image2.png
    Greyscale
the laundry inlet; and a circular door 20 configured to 

open or close the laundry inlet, wherein the door includes: a door frame 23 having a first opening (formed by circumference of frame adjacent element 25a) facing the laundry inlet when the door is closed and a second opening (formed by circumference of frame 22 mounted at the first opening and disposed to correspond to the laundry inlet when the door is closed; a display module 42 mounted at the second opening within the door frame to output visual information through the second opening; and a door cover 21 coupled to a front side of the door frame to form an appearance of the door, and a mounting guide (circumferential lip of outer frame 25 shown in annotated drawing above) guiding alignment of the first opening of frame and the door cover 21.  Further, Kwak teaches that door members 21 and 22 are transparent.  See para [0031-0032].  Kwak is silent as to providing non-light transmitting regions on the door cover 21.
Like Kwak, Geyer teaches a laundry treating apparatus 1, wherein a display 8,9 is arranged on the door 4 integral with window 5.  Geyer discloses that glass pane 5 can be dark or tinted in color and clear in the central are so as to “give a clear view of the drum opening.”  See para [0023].  Further, Geyer teaches that the areas 8 and 9 of the window 5 operate as a display for the control unit 7 and thus, must be light transmissive to at least a degree.  See para [0010 and 0024].
It would have been obvious to use the glass tinting of Geyer on the door cover 21 of Kwak in order to obtain the decorative benefits described by Geyer in para [0023].  It has been held that matters relating to ornamentation only and which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
claim 2, annotated Figure 6 above illustrates that the mounting guide protrudes along a circumference of the door frame 23 and surrounds an outer circumference of the door cover 21.
With respect to claims 6 and 40, annotated Figure 5 below also illustrates that a mounting guide (two ridges) protrudes along a rear circumference of the door cover 21 and is positioned along an outer circumference of door frame 23.

    PNG
    media_image3.png
    424
    469
    media_image3.png
    Greyscale
As to claims 7, 10, 34, and 36, the mounting guide of Kwak includes an alignment groove formed by ridges in the door cover 21 and a corresponding alignment protrusion protruding from the door frame (see annotated figure below), wherein the protrusion is configured to be inserted into the groove. In this way, the door frame is accommodated into a space formed by the groove of the mounting guide of the cover 21.
claims 11, 30, and 33, in the combination of Kwak with Geyer, the glass is tinted in all areas except the drum opening and the location of the display.  As the area of the groove and protrusion shown in the annotated figure above is in neither the location of the drum or the display, it would have been within a non-light-transmitting region.  Moreover, the two light transmitting regions will be separated from each other by non-light-transmitting regions.  As shown in Figure 1 of Kwak, the touch screen 40 is located in a transmissive region and the center of the drum will be also be transmissive.  All other regions will be non-transmissive.
As to claims 12 and 13, since both the frame and the door include alignment protrusions that extend circumferentially (along at least one direction), there are a plurality of alignment protrusions at a plurality of positions.
As to claims 31 and 32, Kwak teaches that housing 44 is located within the confines of frame 23.  As illustrated in Figure 6, the housing 44 includes a recess (containing display PCB 43) formed in a position spaced apart from the first opening, and the display 42 outputs visual information through the door cover 21.  In the combination with Geyer, the second light transmitting region is located adjacent the display as taught by Geyer.
With respect to claim 35, the mounting guide of the frame is shown in the annotated figure above to surround an outer circumference of the door cover 21.


Claims 3, 4, 8, 9, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak and Geyer as applied to claims 2, 6, and 29 above, and further in view of US 2011/0025178 to Schöne (hereinafter Schöne).
With respect to claims 3, 4, 8, 38, and 39, the door cover and mounting guide of Kwak do not include first and second edge portions having the claimed configuration.  Schöne discloses a door assembly for a laundry appliance wherein the door cover 300 has a plurality of locating features 332, 334, 336, 338 which engage corresponding features of ring 400A “for aligning and positioning the plastic cover panel 300 in an assembled position.”  See para [0086].  The corresponding features are shown in Figure 7A as 432A, 434A, 436A, 438A.  The features may be protrusions and may be located at a lower side of the door frame.  See Figure 7A and para [0091].  Each of the locating features is a second edge portion that connects a first end and a second end of a first edge portion of the door cover.  Further, the inner shape of the cover glass can have a shape that matches or corresponds to a shape of opening 222 of ring 200.  Thus, Schöne teaches alternate means of achieving alignment between a laundry appliance door cover glass and the door frame.  It would have been obvious to modify the door cover and mounting guide of Kwak with the locating features of Schöne, as the invention of Schöne “can be configured such that the plastic cover panel 300 can only have a single orientation” (para [0089]) and would thus, prevent improper assembly of the door cover and frame of Kwak with Geyer.
As to claim 9, the door cover 300 as shown in Figure 6A has a uniform radius of curvature.

Claims 14-17, 21, 22, 25, 26-28, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of WO 2016078191 to Gong et al. (hereinafter Gong) in view of Geyer.
With respect to claim 14, Kwak teaches a laundry treating apparatus 1 including a body 10 having a laundry inlet 12a and a laundry accommodation part 11 accommodating laundry through the laundry inlet; and a circular door 20 configured to open or close the laundry inlet, wherein the door includes: a door frame 23 having a first opening facing the laundry inlet when the door is closed, a door window 22 mounted at the first opening and disposed to correspond to the laundry inlet when the door is closed, a display module 42 installed adjacent the door frame and above the first opening of the door frame (as shown in Figure 6, the top portion of display 42 extends above the first opening of the door frame.  The display module is configured to output visual information and a door cover 21 coupled to a front side of the door frame forms an appearance of the door.  Kwak further teaches a mounting guide (circumferential lip of outer frame 25) to guide alignment of the door frame and the door cover to limit a coupling position of the door cover with the door frame.
Kwak is silent as to the display being installed to the door frame, the door cover including a first light transmitting region, and a non-light-transmitting region provided adjacent to the first light transmitting region, and
Gong teaches a door for a laundry treating apparatus wherein a control panel 23 is mounted within a waterproof box 221 instead of directly to the door cover in the manner of Kwak.  See Figure 2; Abstract.  As the mounting arrangement of Gong keeps 
Gong further discloses the use of two distinct observation windows 211 and 22.  Window 211 is for viewing and utilizing the control panel 23 and is located above window 22 used for observing the interior of the drum.  Gong does not expressly state that the areas surrounding the windows is non-light transmitting.
Like Kwak and Gong, Geyer teaches a laundry treating apparatus 1, wherein a display 8,9 is arranged on the door 4 integral with window 5.  Geyer discloses that glass pane 5 can be dark or tinted in color and clear in the central are so as to “give a clear view of the drum opening.”  See para [0023].  Further, Geyer teaches that the areas 8 and 9 of the window 5 operate as a display for the control unit 7 and thus, must be light transmissive to at least a degree.  See para [0010 and 0024].
It would have been obvious to use the glass tinting of Geyer on the door cover 21 of Kwak in order to obtain the decorative benefits described by Geyer in para [0023].  It has been held that matters relating to ornamentation only and which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
As to claims 15 and 16, annotated Figure 6 illustrates that the mounting guide protrudes along a circumference of the door frame 23 and surrounds an outer circumference of the door cover 21.
With respect to claim 17, annotated Figure 5 illustrates that the door cover 21 aligns with a protrusion (two ridges) of the mounting guide.
claim 21, annotated Figure 5 also illustrates that a mounting guide (two ridges) protrudes along a rear circumference of the door cover 21 and is positioned along an outer circumference of door frame 23.
With respect to claims 22, 25, and 41, the mounting guide of Kwak includes an alignment groove formed by ridges in the door cover 21 and a corresponding alignment protrusion protruding from the door frame, wherein the protrusion is configured to be inserted into the groove. In this way, the door frame is accommodated into a space formed by the groove of the mounting guide of the cover 21.
As to claim 26, in the combination of Kwak with Gong and Geyer, the glass is tinted in all areas except the drum opening and the location of the display.  As the area of the groove and protrusion shown in the annotated figure above is in neither the location of the drum or the display, it would have been within a non-light-transmitting region.  
With respect to claims 27 and 28, since both the frame and the door include alignment protrusions that extend circumferentially (along at least one direction), there are a plurality of alignment protrusions at a plurality of positions.

Claims 18, 19, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak, Gong, and Geyer as applied to claims 14 and 21 above, and further in view of Schöne.
With respect to claims 18, 19, and 23, the door cover and mounting guide of Kwak do not include first and second edge portions having the claimed configuration.  Schöne discloses a door assembly for a laundry appliance wherein the door cover 300 332, 334, 336, 338 which engage corresponding features of ring 400A “for aligning and positioning the plastic cover panel 300 in an assembled position.”  See para [0086].  The corresponding features are shown in Figure 7A as 432A, 434A, 436A, 438A.  The features may be protrusions and may be located at a lower side of the door frame.  See Figure 7A and para [0091].  Each of the locating features is a second edge portion that connects a first end and a second end of a first edge portion of the door cover.  Further, the inner shape of the cover glass can have a shape that matches or corresponds to a shape of opening 222 of ring 200.  Thus, Schöne teaches alternate means of achieving alignment between a laundry appliance door cover glass and the door frame.  It would have been obvious to modify the door cover and mounting guide of Kwak with the locating features of Schöne, as the invention of Schöne “can be configured such that the plastic cover panel 300 can only have a single orientation” (para [0089]) and would thus, prevent improper assembly of the door cover and frame of Kwak with Gong and Geyer.
As to claim 24, the door cover 300 as shown in Figure 6A has a uniform radius of curvature.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 2, 6, 7, and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,161,076 (hereinafter the ‘076 patent) in view of Kwak.
All limitations of claims 1, 2, and 10 are taught by claim 1 of the ‘076 patent except that the ‘076 patent does not claim a mounting guide provided on at least one of the door frame and the door cover.
Kwak teaches a door cover and door frame for a laundry apparatus wherein the frame includes a mounting guide (circumferential lip of outer frame 25 shown in annotated drawing below) guiding alignment of the first opening of frame and the door cover 21.  Further, the mounting guide protrudes along a circumference of the door frame 23 and surrounds an outer circumference of the door cover 21.

    PNG
    media_image2.png
    429
    447
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    548
    606
    media_image4.png
    Greyscale







The cover has a corresponding mounting guide (two ridges forming a groove therebetween) shown in the annotated drawing above.

With respect to claim 6, annotated Figure 5 above also illustrates that a mounting guide (two ridges) protrudes along a rear circumference of the door cover 21 and is positioned along an outer circumference of door frame 23.
As to claim 7, the mounting guide of Kwak includes an alignment groove formed by ridges in the door cover 21 and a corresponding alignment protrusion protruding from the door frame, wherein the protrusion is configured to be inserted into the groove. In this way, the door frame is accommodated into a space formed by the groove of the mounting guide of the cover 21.
As to claim 11, in claim 1 of the ’076 patent the glass is tinted in all areas except the drum opening and the location of the display.  As the area of the groove and protrusion shown in the annotated figure above is in neither the location of the drum or the display, it would have been within a non-light-transmitting region.  
With respect to claims 12 and 13, since both the frame and the door include alignment protrusions that extend circumferentially (along at least one direction), there are a plurality of alignment protrusions at a plurality of positions.



Claims 3, 4, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,161,076 (hereinafter the ‘076 patent) in view of Kwak, and further in view of Schöne.
With respect to claims 3, 4, and 8, the door cover and mounting guide of Kwak do not include first and second edge portions having the claimed configuration.  Schöne discloses a door assembly for a laundry appliance wherein the door cover 300 has a plurality of locating features 332, 334, 336, 338 which engage corresponding features of ring 400A “for aligning and positioning the plastic cover panel 300 in an assembled position.”  See para [0086].  The corresponding features are shown in Figure 7A as 432A, 434A, 436A, 438A.  The features may be protrusions and may be located at a lower side of the door frame.  See Figure 7A and para [0091].  Each of the locating features is a second edge portion that connects a first end and a second end of a first edge portion of the door cover.  Further, the inner shape of the cover glass can have a shape that matches or corresponds to a shape of opening 222 of ring 200.  Thus, Schöne teaches alternate means of achieving alignment between a laundry appliance door cover glass and the door frame.  It would have been obvious to modify the door cover and mounting guide of the combination of claim 1 of the ‘076 patent with Kwak with the locating features of Schöne, as the invention of Schöne “can be configured such that the plastic cover panel 300 can only have a single orientation” (para [0089]) and would thus, prevent improper assembly of the door cover and frame of claim 1 of the ‘076 patent.
As to claim 9, the door cover 300 as shown in Figure 6A of Schöne has a uniform radius of curvature.
Claims 14-17, 21, 22, 25, 26-29, 31, 32, 34-37, 40, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ‘076 patent in view of Kwak.
All limitations of claims 14 and 29 are taught by claim 14 of the ‘076 patent except that the ‘076 patent does not claim a mounting guide provided on at least one of the door frame and the door cover.
Kwak teaches a door cover and door frame for a laundry apparatus wherein the frame includes a mounting guide (circumferential lip of outer frame 25) guiding alignment of the first opening of frame and the door cover 21.  Further, the mounting guide protrudes along a circumference of the door frame 23 and surrounds an outer circumference of the door cover 21.  The cover has a corresponding mounting guide (two ridges forming a groove therebetween).
It would have been obvious to one of ordinary skill in the art to use a mounting guide for aligning the door cover and door frame of the apparatus recited by claim 14 of the ‘076 patent, in order to secure the door cover within the frame.
As to claims 15, 16, 34, and 35, annotated Figure 6 of Kwak illustrates that the mounting guide protrudes along a circumference of the door frame 23 and surrounds an outer circumference of the door cover 21.
With respect to claims 17 and 36, annotated Figure 5 of Kwak illustrates that the door cover 21 aligns with a protrusion (two ridges) of the mounting guide.
As to claims 21 and 40, annotated Figure 5 also illustrates that a mounting guide (two ridges) protrudes along a rear circumference of the door cover 21 and is positioned along an outer circumference of door frame 23.
claims 22, 25, and 41, the mounting guide of Kwak includes an alignment groove formed by ridges in the door cover 21 and a corresponding alignment protrusion protruding from the door frame, wherein the protrusion is configured to be inserted into the groove. In this way, the door frame is accommodated into a space formed by the groove of the mounting guide of the cover 21.
As to claim 26, claim 14 of the ‘076 patent recites that the glass is tinted in all areas except the drum opening and the location of the display.  As the area of the groove and protrusion shown in the annotated figure of Kwak is in neither the location of the drum or the display, it would have been within a non-light-transmitting region.  
With respect to claims 27 and 28, since both the frame and the door include alignment protrusions that extend circumferentially (along at least one direction), there are a plurality of alignment protrusions at a plurality of positions.
With respect to claims 30 and 33, claim 14 of the ‘076 patent recites that the non-light transmitting regions surrounds both the first light transmitting region and the second light transmitting region to compartment the first and second regions. Thus, the two light transmitting regions are separated from each other by non-light-transmitting regions.  
As to claims 31 and 32, claim 14 of the ‘076 patent recites that the door frame has a display module accommodation part for the display and that the display is accommodated “in the display module accommodation part.”  This language implies that the accommodation part has a recess in which to receive the display.
With respect to claim 35, the mounting guide of the frame is shown in the annotated figure above to surround an outer circumference of the door cover 21.
Claims 18, 19, 23, 24, 38, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 21, and 29 of the ‘076 patent in view of Kwak, and further in view of Schöne.
With respect to claims 18, 19, 23, 38, and 39, the door cover and mounting guide of Kwak do not include first and second edge portions having the claimed configuration.  Schöne discloses a door assembly for a laundry appliance wherein the door cover 300 has a plurality of locating features 332, 334, 336, 338 which engage corresponding features of ring 400A “for aligning and positioning the plastic cover panel 300 in an assembled position.”  See para [0086].  The corresponding features are shown in Figure 7A as 432A, 434A, 436A, 438A.  The features may be protrusions and may be located at a lower side of the door frame.  See Figure 7A and para [0091].  Each of the locating features is a second edge portion that connects a first end and a second end of a first edge portion of the door cover.  Further, the inner shape of the cover glass can have a shape that matches or corresponds to a shape of opening 222 of ring 200.  Thus, Schöne teaches alternate means of achieving alignment between a laundry appliance door cover glass and the door frame.  It would have been obvious to modify the door cover and mounting guide of the combination of claim 1 of the ‘076 patent with Kwak with the locating features of Schöne, as the invention of Schöne “can be configured such that the plastic cover panel 300 can only have a single orientation” (para [0089]) and would thus, prevent improper assembly of the door cover and frame of claim 1 of the ‘076 patent.
As to claim 24, the door cover 300 as shown in Figure 6A of Schöne has a uniform radius of curvature.
Allowable Subject Matter
Claims 5, 20, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 5 and 20, the outer frame 25 of Kwak does not have a sealant filling groove configured to receive sealant to adhere a front surface of the outer frame to the door cover 21, nor is the inner frame 24 coupled to a rear side of the outer frame 25.  See Figure 6.
As to claim 37, Kwak does not teach or suggest the protrusion is formed by a rugged surface at the circumference of the door frame.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No.       10,006,159 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELIZABETH MCKANE whose telephone number is
(571) 272-1275. The examiner can normally be reached on Mon-Thurs; 6:30 am -
4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisors, Tim Speer can be reached on 313-446-4825 or Jean Witz can be reached on 571-272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair.uspto.gov/epatent/portal/home.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.




/ELIZABETH L MCKANE/
Specialist, Art Unit 3991

Conferees:
/Krisanne Jastrzab/
Specialist, CRU 3991

/Jean C. Witz/
Supervisor, CRU 3991